On behalf of 
the Government of San Marino, I wish to congratulate 
His Excellency Mr. John Ashe on his election as 
President of the of the General Assembly at its sixty-
eighth session. His long experience as Ambassador of 
Antigua and Barbuda and his in-depth knowledge of 
the Organization are precious resources for the United 
Nations. The Republic of San Marino supports the 
essential elements of his programme, mentioned in his 
inaugural address (see A/68/PV.1), and ensures its full 
cooperation in all work of the General Assembly. 

My country also wishes to express special thanks to 
His Excellency Secretary-General Ban Ki-moon for his 
energy, commitment and extraordinary determination 
to the benefit of the United Nations. We appreciate 
the sensitivity demonstrated by the Secretary-General 
towards all Member States, without distinction, and 
his constant presence in all international politically 
relevant and emergency situations. His visit this year 
to our Republic on the occasion of the Investiture 
Ceremony of Their Excellencies the Captains Regent 
marked a significant moment in the history and public 
life of our small State, and was an honour for the San 
Marino people.

The theme chosen this year’s session — “The post-
2015 development agenda: setting the stage” — places 
at the heart of our debate the need to pursue the 
Millennium Development Goals and to comply with 
the obligations undertaken. It also serves to reaffirm 
that it is only through the determined commitment of 
the Organization that those Goals can be effectively 
achieved.

We believe that significant progress has been made 
in achieving many of the Goals, such as the eradication 
of extreme poverty, access to drinkable water, 
combatting HIV/AIDS, malaria and other diseases, and 
the improvement of the health conditions of women 
and children. However, we are well aware that the full 
achievement of those objectives is still far off. Despite 
the progress made, we are deeply concerned for regions 
in the world, such as sub-Saharan Africa, that require 
urgent and effective action, as well as for those countries 
experiencing conflicts and post-conflict situations 
where the population lives in extreme conditions.

San Marino, like many other countries, believes that 
in setting the fundamental objectives of the post-2015 
agenda, due account must be taken of the challenges 
that in the course of the past years — that is, since the 
adoption of the Millennium Declaration — have become 
more urgent. Among the challenges, peace and security, 
the elimination of inequalities and environmental 
sustainability are, in our view, top priorities, not only 
among States but also within States, owing to their 
magnitude and urgent nature.

Peace is the indispensable condition for building 
and fully implementing a development model centred 
on the human individual. Therefore, dialogue and 
negotiation, as tools to resolve conflicts, should be 
pursued with greater effort and determination by the 
entire international community, which considers this 
search to be a fundamental mission of the Organization.

Similarly, when crimes against humanity are 
committed — crimes that the Secretary-General has 
recently denounced and documented, after a strong 
condemnation — united action to eliminate chemical 
and nuclear weapons is needed in order to avoid 
responding to violence with violence. Too many violent 
conflicts have recently defined the internal life of some 
States and the relations among them. There are far too 
many dead, in particular civilians, to talk of satisfactory 
conditions of peace. But peace can be founded only 
on respect for human rights, social justice and the 
emancipation of the weakest segments of society.

The Republic of San Marino reasserts its own 
commitment to the goal of a world free of any form 
of racism and racial discrimination, where the freedom 
of expression and association, and above all the 
freedom of religion, are guaranteed and the personal 
fulfilment of individuals is ensured. To that end, we 
shall be guided by the Universal Declaration of Human 
Rights. Furthermore, San Marino praises the high-level 
meetings marking the first part of the session of the 
General Assembly, because the themes discussed are 
not only urgent but also extremely important.

The Republic of San Marino has always paid special 
attention to the most vulnerable groups, such as women, 
children, the elderly and the disabled. Today, women are 



still the victims of discrimination and violence in many 
parts of the world, including in the most developed 
countries. In the poorest regions of our planet, maternal 
mortality remains a challenge. Moreover, women are the 
most vulnerable to HIV infection. Trafficking in women 
is far from being resolved. Women are often subject 
to abuse and to humiliating and degrading treatment, 
including polygamy, child marriage, kidnapping and 
sexual violence, including domestic violence. Women 
living in conflict and post-conflict situations are often 
subject to sexual violence, mass rape, torture, summary 
executions.

The advancement of women’s rights and the 
elimination of all barriers to their full participation in 
political, economic and social life must be top priorities 
for the United Nations, along with the promotion of their 
economic opportunities and equality in all sectors.

The United Nations has the duty to protect children, 
the most vulnerable victims of violence, abuse and 
exploitation. In the most poverty-stricken areas of the 
world, the infant mortality rate is still unacceptable 
and a very high number of children suffer from chronic 
malnutrition, which is the main cause of child mortality. 
My country hopes for the universal ratification of the 
Convention on the Rights of the Child and its Optional 
Protocols and their full implementation.

The international community must strive for the full 
inclusion and participation of people with disabilities in 
the economic, social and cultural life of the community. 
Despite the significant steps forward taken over the 
last years in terms of equality and non-discrimination 
against disabled persons, much remains to be done for 
the implementation of the Convention on the Rights 
of Persons with Disabilities, through the adoption of 
legislative measures and national and international 
policies. The Republic of San Marino welcomes the 
convening of the High-level Meeting on the Realization 
of the Millennium Development Goals and Other 
Internationally Agreed Development Goals for Persons 
with Disabilities (see A/68/PV.3) and fully supports its 
outcome document (resolution 68/3).

In particular, it must be stressed that the protection 
of disabled persons can be more easily achieved if the 
social and economic policies of individual States and 
international organizations pay due attention to the 
institution of the family as the natural environment 
in which human beings are born and develop their 
awareness of the rights and duties regulating coexistence 
among people.

My country’s priorities include environmental 
sustainability and the prevention of and response to 
natural disasters. Over the last years, certain regions 
of the world have been shaken by unprecedented 
natural disasters. In Asia, Latin America and Africa, 
in particular in the Horn of Africa, local communities 
have suffered from extreme conditions, experiencing 
the tragic consequences of their vulnerability and of 
food and health uncertainty.

Our thanks go to the Secretary-General, the Office 
for the Coordination of Humanitarian Affairs and the 
Central Emergency Response Fund for their prompt and 
crucial intervention in favour of populations affected 
by natural disasters. However, individual Member 
States must do more and give rapid and effective 
support to populations in emergency situations, both by 
investing in the most vulnerable regions so as to build 
the capacities necessary for preventive action and by 
providing them with the moral and financial support 
necessary to cope with disasters.

The Republic of San Marino attaches great 
importance to the issue of preventing and responding to 
natural disasters. Despite its small size, it ranks fifty-
first on the list of donors to the Central Emergency 
Response Fund.

Lastly, the finalization of the post-2015 development 
agenda cannot be separated from a discussion on the 
strengthening of global governance mechanisms, since 
the achievement of the new development goals will be 
the result of cooperation among all Member States. 
San Marino believes that the United Nations has the 
duty to retain its leadership role in global governance 
management.

My country is a traditional sponsor of the annual 
draft resolution entitled “The United Nations in global 
governance”, to be submitted in 2013 for the third time. 
It reiterates the need for a more inclusive, transparent 
and effective approach to solving the world’s problems 
and recognizes the central role to be played by the 
United Nations in global governance.

Indeed, the highly democratic nature and the 
universal character of the United Nations grant it 
indisputable legitimacy and a patrimony deriving from 
the cultural diversities and the traditions it represents. 
This leads to an approach focusing on humankind and 
the promotion of human rights in which the needs of the 
entire international community are taken into account. 
Indeed, global problems require global solutions.



Against that background, our Organization must 
adapt. The political role and authority of the General 
Assembly, and reform of the Security Council, are the 
core issues of such a reform process. The demands 
made today by the peoples of North Africa and the 
Middle East require a review of working methods 
and the decision-making process in order to ensure 
that solutions are reached in the context of which the 
interests and positions of all parties concerned are duly 
taken into account.

The Republic of San Marino has always believed 
in the power of dialogue, democracy and respect for 
others. That is why, in its centuries-old history, it has 
never fought any war. Drawing on that experience, 
we believe that — and this is our contribution to the 
general debate — the Millennium Development Goals 
and the definition of the post-2015 development agenda 
need to be set within this perspective.
